Citation Nr: 0829195	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  99-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits for an incisional hernia 
due to VA hospitalization and treatment under the provisions 
of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from April 23, 1963 to 
December 3, 1963.

In February 2001, the Board remanded this claim to the RO for 
additional development.  In June 2003, the veteran appeared 
before an Acting Veterans Law Judge and gave testimony in 
support of his claim.  In June 2003, the veteran gave 
testimony on this claim before the Board in Washington, D.C.  
In February 2004, the Board remanded the claim for 
entitlement to compensation benefits for an incisional hernia 
due to VA hospital treatment under the provisions of 38 
U.S.C.A. § 1151 to the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (RO) for 
additional development.  The case was returned to the Board 
and in an October 2005 decision, the Board denied the claim.  

The veteran appealed the claim to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2008, the 
Court issued an Order setting aside the Board decision and 
remanding to the Board for further adjudication.  

The Acting Veterans Law Judge who conducted the veteran's 
January 2003 hearing is no longer employed by the Board.  In 
a May 2008 letter, the Board explained to the veteran that he 
had a right to another hearing.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  The veteran responded that 
same month that he did not want an additional hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that benefits are warranted for an 
incisional hernia under the provisions of 38 U.S.C.A. § 1151, 
due to VA hospitalization and treatment in July 1992.

The evidence of record reveals that the veteran underwent a 
cholecystectomy and appendectomy at a VA hospital in July 
1992.  The veteran's wounds were described as clean, dry, and 
intact on discharge.  It was noted on VA hospitalization in 
October and November 1994 that the veteran underwent repair 
of ventral and umbilical hernias and had a large amount of 
adhesions. According to a general surgery consultation in 
August 1996, the veteran had had a third recurrence of his 
midline incisional hernia.  The surgeon noted that no durable 
surgical solution could be offered to the fundamentally 
cosmetic problem and that the failure of healing despite two 
previous mesh repairs suggested an underlying physiologic 
abnormality with fibroplasias/collagen formation in this 
veteran.  There was no apparent mesh infection, and the skin 
remained well healed.  According to May 2000 and May 2002 
letters from a VA nurse practitioner, the veteran incurred an 
incisional abdominal hernia as a result of his 1992 VA 
surgery, with three unsuccessful attempts to repair the 
hernia.  He also developed an umbilical hernia after one of 
the attempted repairs.  It was noted that the veteran had 
difficulty lifting heavy objects as a result of his hernias.

In July 2004, the veteran was examined by VA.  The examiner 
offered an opinion in which it was concluded, after review of 
the claims files, that the incisional hernia was a necessary 
consequence of the properly administered, consensual 
treatment provided.  However, the examiner did not comment on 
whether the veteran's umbilical hernia was a necessary 
consequence of the treatment he received from VA.  


1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Schedule the veteran for a VA 
examination by an appropriate medical 
professional to determine the etiology 
and severity of the veteran's umbilical 
hernia. The examiner is asked to 
thoroughly review the veteran's medical 
records in conjunction with the 
examination and to indicate in the 
examination report that the records were 
reviewed. The examiner is asked to 
describe the current extent of disability 
caused by the veteran's umbilical hernia.

The examiner is also asked to offer an 
opinion, based on the examination of the 
veteran and the evidence contained in the 
claims file, whether the umbilical hernia 
is as likely as not (a) a necessary 
consequence of (i.e., certain or intended 
to result from) properly administered, 
consensual treatment provided; (b) merely 
coincident with treatment provided; or 
(c) a result of the veteran's willful 
misconduct or failure to follow 
directions. It is must be stressed that 
negligence and fault on the part of 
hospital staff are not factors that 
should be considered in rendering the 
opinion.  The claims file should be 
forwarded to the examiner. 

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




